Case: 15-20593      Document: 00513994856         Page: 1    Date Filed: 05/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit

                                    No. 15-20593                                     FILED
                                  Summary Calendar                               May 16, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
JOHN SCOTT,

                                                 Plaintiff-Appellant

v.

BILLY PIERCE, Chaplain-Director-Texas Department of Criminal Justice;
AKBAR SHABAZZ, Chaplain-Texas Department of Criminal Justice; KEITH
THEDFORD, Chaplain-Texas Department of Criminal Justice; TRACY
BAILEY, Warden-Texas Department of Criminal Justice; BREWER, Warden;
VANCE DRUM,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-3572


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       John Scott, Texas prisoner # 806296, is a practitioner of Islam and, in
particular, an adherent of the Moorish Science Temple of America sect of
Islam. While in the custody of the Texas Department of Criminal Justice’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20593     Document: 00513994856     Page: 2   Date Filed: 05/16/2017


                                  No. 15-20593

Estelle Unit, Scott filed a 42 U.S.C. § 1983 lawsuit alleging that the prison’s
religious programming policies violated his rights under the First Amendment
and Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42
U.S.C. § 2000cc et seq. The district court granted the defendants’ motion for
summary judgment, denied Scott’s motion for summary judgment, and
dismissed his lawsuit with prejudice.
      We review the grant of a motion for summary judgment de novo.
Haverda v. Hays County, 723 F.3d 586, 591 (5th Cir. 2013).            “The First
Amendment . . . is violated when prisoners are not afforded ‘reasonable
opportunity’ to exercise their religious beliefs.” Davis v. Davis, 826 F.3d 258,
265 (5th Cir. 2016). “RLUIPA imposes a higher burden than does the First
Amendment in that the statute requires prison regulators to put forth a
stronger justification for regulations that impinge on the religious practices of
prison inmates.” Mayfield v. Texas Dep’t of Criminal Justice, 529 F.3d 599,
612 (5th Cir. 2008).     Under RLUIPA, “[n]o government shall impose a
substantial burden on [an inmate’s] religious exercise . . . unless [it]
demonstrates that imposition of the burden on that person -- (1) is in
furtherance of a compelling governmental interest; and (2) is the least
restrictive means of furthering that . . . interest.” 42 U.S.C. § 2000cc-1(a).
      In view of Scott’s conclusional allegations and the defendants’ summary
judgment evidence, we conclude that the district court did not err in granting
summary judgment in favor of the defendants. Accordingly, the district court’s
judgment is AFFIRMED.




                                        2